Title: To James Madison from Robert Patton, 6 June 1806
From: Patton, Robert
To: Madison, James



Dear Sir,
Post office Philada. 6th. June 1806

A letter from New York addressed to you, at Philada., came forward this morning.  Supposing that it is intended to meet you here, I have not sent it forward.  If the writer has made the mistake, you will please to inform me, & I will send it to Washington City.  Please to present my compliments to Mrs. Madison & believe me Dear Sir Your Humble Servt.

Robt. Patton

